IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45148

STATE OF IDAHO,                                )
                                               )    Filed: September 25, 2018
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
NILES BRAD HARLOW,                             )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven Hippler, District Judge.

       Order denying motion to suppress and judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Niles Brad Harlow appeals from the judgment of conviction entered upon the jury verdict
finding him guilty of possession of methamphetamine. Harlow argues the district court erred in
denying his motion to suppress because he was in custody and interrogated, but was not advised
of his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1996). We determine the district
court correctly concluded that Harlow was not in custody when he was asked about and admitted
to ownership of the baggie of methamphetamine. Because Harlow was not in custody when he
made the incriminating statement, Miranda warnings were not required. We affirm the district
court’s denial of Harlow’s motion to suppress and the judgment of conviction.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       At 1:47 a.m., Harlow drove his truck off the road and parked near a semi-truck trailer.
An officer observed Harlow and was concerned Harlow might steal pallets from the semi-truck

                                               1
trailer. The officer parked near Harlow’s truck and turned on the patrol spotlight, but the officer
did not activate the overhead lights. The officer walked to the passenger side of Harlow’s truck
and asked if everything was okay. Harlow responded he was having car trouble and his truck
had been smoking. The officer did not smell any smoke and proceeded to walk towards the
driver’s side of Harlow’s truck. Before the officer reached the driver’s side, Harlow exited the
truck.
         While conversing with Harlow, the officer noticed a baggie near Harlow’s feet which
contained a white crystalline substance.      Based on his training and experience, the officer
recognized the substance as methamphetamine. The officer instructed Harlow to keep his hands
behind his back and sit on the rear bumper of the truck. The officer explained that he believed
the baggie contained methamphetamine, and he called for a canine assist. Harlow denied the
baggie was his.
         Because the officer believed Harlow was under the influence of methamphetamine and
becoming more agitated, the officer patted Harlow down and placed him in handcuffs. At no
time did the officer advise Harlow of his Miranda rights. The officer and Harlow discussed
Harlow’s prior criminal history, and the officer commented that Harlow appeared to be under the
influence. A canine officer and a third officer arrived at the scene. The canine performed an
exterior search of Harlow’s truck and alerted.
         The initial officer assisted briefly in the search of Harlow’s truck, but then returned to
speak with Harlow. The officer explained to Harlow that, although there was enough evidence
to arrest him at that point, Harlow had other options. One of these options involved Harlow
providing information to a narcotics detective as a confidential informant.         When Harlow
expressed interest in working with law enforcement, the officer removed the handcuffs. After
removing the handcuffs, the officer informed Harlow he would not be arrested that night, but
stressed that Harlow needed to be honest about the baggie of methamphetamine at the scene.
The officer explained that Harlow would go to jail if he was unwilling to be honest. The officer
then asked if the baggie belonged to Harlow, and Harlow nodded his head. Based on the belief
that Harlow was under the influence of methamphetamine, the officer did not want Harlow to
drive. The officer offered to give Harlow a ride home and Harlow accepted.
         Harlow did not become a confidential informant, and the State eventually charged
Harlow with felony possession of a controlled substance, Idaho Code § 37-2732(c). Harlow filed

                                                 2
a motion to suppress all statements made to law enforcement since Harlow was not read his
Miranda rights. Following a hearing, the district court issued a memorandum decision and order
denying Harlow’s motion to suppress. The case proceeded to trial where a jury found Harlow
guilty. The district court imposed a unified sentence of six years, with two years determinate.
The district court suspended the sentence and placed Harlow on probation. Harlow timely
appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       Although Harlow contends that both constitutions were violated, he provides no cogent
reason why Article I, Section 17 of the Idaho Constitution should be applied differently than the
Fourth Amendment to the United States Constitution in this case. Therefore, the Court will rely
on judicial interpretation of the Fourth Amendment in its analysis of Harlow’s claims. See State
v. Schaffer, 133 Idaho 126, 130, 982 P.2d 961, 965 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Harlow argues the district court erred in denying his motion to suppress. Specifically,
Harlow asserts he was interrogated by the officer while in custody, but was not advised of his
Miranda rights. At trial and on appeal, the State concedes that no Miranda warning was
provided to Harlow. Additionally, the State concedes the questioning that elicited a confession
regarding ownership of the controlled substance was an interrogation. 1 Therefore, the issue in


1
        The State does not concede the discussion between Harlow and the officer when Harlow
was handcuffed and asked about becoming a confidential informant amounted to an interrogation
or the functional equivalent.

                                                 3
this case is whether Harlow was in custody at the time he admitted ownership of the
methamphetamine, such that a Miranda warning was required. 2
       The requirement for Miranda warnings is triggered by custodial interrogation. State v.
Medrano, 123 Idaho 114, 117, 844 P.2d 1364, 1367 (Ct. App. 1992).             The United States
Supreme Court equated custody with a person being deprived of his or her freedom by the
authorities in any significant way. Miranda, 384 U.S. at 478. This test has evolved to define
custody as a situation where a person’s freedom of action is curtailed to a degree associated with
formal arrest. Berkemer v. McCarty, 468 U.S. 420, 440 (1984); State v. Myers, 118 Idaho 608,
610, 798 P.2d 453, 455 (Ct. App. 1990). The initial determination of custody depends on the
objective circumstances of the interrogation, not on the subjective views harbored by either the
interrogating officers or the person being questioned. Stansbury v. California, 511 U.S. 318, 323
(1994). To determine if a suspect is in custody, the only relevant inquiry is how a reasonable
person in the suspect’s position would have understood his or her situation. Berkemer, 468 U.S.
at 442; Myers, 118 Idaho at 611, 798 P.2d at 456.
       A court must consider all of the circumstances surrounding the interrogation. Stansbury,
511 U.S. at 322; State v. James, 148 Idaho 574, 577, 225 P.3d 1169, 1172 (2010). Factors to be
considered may include the degree of restraint on the person’s freedom of movement (including
whether the person is placed in handcuffs), whether the subject is informed that the detention is
more than temporary, the location and visibility of the interrogation, whether other individuals
were present, the number of questions asked, the duration of the interrogation or detention, the
time of the interrogation, the number of officers present, the number of officers involved in the
interrogation, the conduct of the officers, and the nature and manner of the questioning. See
Berkemer, 468 U.S. at 441-42; James, 148 Idaho at 577-78, 225 P.3d at 1172-73. The burden of
showing custody rests on the defendant seeking to exclude evidence based on a failure to
administer Miranda warnings. James, 148 Idaho at 577, 225 P.3d at 1172.

2
         In its memorandum decision on Harlow’s motion to suppress, the district court analyzed
whether Harlow was in custody at the time he confessed to ownership of the drugs. Although the
district court acknowledged the period of time in which Harlow was handcuffed, the district
court did not address whether the conversation about becoming a confidential informant
qualified as a custodial interrogation. Harlow has not argued how the district court was mistaken
when it limited its custody analysis to the time after the handcuffs were removed when Harlow
made an incriminating statement. Without more, we focus our opinion on the district court’s
holding and the grounds for that holding.
                                                4
       Harlow argues he was subjected to a custodial interrogation, such that a Miranda warning
was required. Harlow asserts that he was in custody during the traffic stop since he was patted
down and placed in handcuffs. According to Harlow, a custodial interrogation occurred because,
at the time Harlow was handcuffed, the officer stated, “I know this is your methamphetamine”
and proceeded to ask Harlow to work as a confidential informant. Since Harlow was not free to
leave during this conversation, Harlow argues the officer was obligated to provide Miranda
warnings before asking Harlow if he would be willing to work as a confidential informant and
before any conversation thereafter.
       Harlow’s argument appears to focus on the questioning that begins with the officer
asking Harlow if he would be willing to work as a confidential informant and continues until
Harlow admits the methamphetamine belongs to him. However, the issue in this case is whether
Harlow was in custody at the time he admitted his ownership of the methamphetamine, not when
he was asked about his willingness to work as a confidential informant.
       After Harlow agreed to be a confidential informant, the officer removed the handcuffs.
The district court held that Miranda rights were not necessary because Harlow was not in
custody when he admitted ownership of the baggie of methamphetamine. Harlow has failed to
demonstrate the district court erred.
       An officer’s use of handcuffs--alone and without other conditions of interrogation--does
not always result in a custodial interrogation such that Miranda warnings are required. 3 Just as a
noncustodial detention can become custodial for the purposes of Miranda warnings, a custodial
detention may also become noncustodial. State v. Munoz, 149 Idaho 121, 129, 233 P.3d 52, 60
(2010). In Munoz, the defendant was handcuffed and patted down during a traffic stop. Id. at
124, 233 P.3d at 55. The officers removed the handcuffs from Munoz when they realized they
had mistaken his identity. Id. After the handcuffs were removed, Munoz was asked whether the
marijuana was his and he answered that it was. Id. In its analysis, the Idaho Supreme Court
explained the defendant has the burden of proving that, at the time he was questioned, he was in

3
        The district court analyzed other circumstances of the stop, which included the location
of the stop, how many officers were present, whether patrol lights were activated, the officer’s
demeanor during the encounter, and whether weapons were drawn. The district court also
analyzed whether the officer issued a threat to Harlow and whether a threat may transform a non-
custodial questioning into the functional equivalent of an arrest. Finally, the district court
analyzed Harlow’s perceived intoxication and whether the ride in the patrol car constituted an
arrest. On appeal, the parties do not challenge these findings from the district court.
                                                5
custody for the purposes of Miranda. Munoz, 149 Idaho at 129, 233 P.3d at 60. Even though
Munoz was initially handcuffed, the Court held that Munoz was not in custody when he was
questioned about the marijuana and, thus, Miranda warnings were not required. Munoz, 149
Idaho at 129, 233 P.3d at 60.
       Here, like Munoz, the officer handcuffed Harlow, but then removed the handcuffs before
asking about the drugs at issue. Based on all the circumstances, Harlow has failed to persuade us
that the district court erred in holding Harlow was not in custody when he was not in handcuffs
and was told he would not be arrested. Because Harlow was not in custody when he admitted
owning the methamphetamine, the district court did not err in holding Miranda warnings were
not required.
                                              IV.
                                        CONCLUSION
       The district court correctly concluded that Harlow was not in custody when he was asked
about and admitted to ownership of the baggie containing methamphetamine. Because Harlow
was not in custody when he made the incriminating statement, Miranda warnings were not
required. We affirm the district court’s denial of Harlow’s motion to suppress and the judgment
of conviction.
       Judge GUTIERREZ and Judge LORELLO CONCUR.




                                               6